958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey LYNN, Plaintiff-Appellant,v.Stanley K. YOUNG, Superintendent, Defendant-Appellee.
No. 91-6347.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 13, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-90-694-R)
Jeffrey Lynn, appellant pro se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM.


1
Jeffrey Lynn appeals from the district court's order denying his post-judgment Motion for Leave to File Amended Complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Lynn v. Young, No. CA-90-694-R (W.D.Va. May 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent Lynn seeks to appeal the district court's original order granting summary judgment to the Defendant, his appeal is untimely, thus depriving this Court of jurisdiction.   Fed.R.App.P. 4(a)(1);   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978)